                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,
                                                                      8:18CR249
                      Plaintiff,
                                                                       ORDER
       vs.

CURTIS R. GILLS and CARDELLA L.
GILLS

                      Defendant.


        This matter is before the court on Defendant Curtis Gills’ unopposed Motion to Continue
[35]. The parties are in plea negotiations and need additional time to resolve this matter short of
trial. For good cause shown,


       IT IS ORDERED that Defendant Curtis Gills’ unopposed Motion to Continue [35] is
granted as follows:

      1. The jury trial, as to both defendants, now set for July 30, 2019, is continued to
September 3, 2019.

        2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of justice
will be served by granting this continuance and outweigh the interests of the public and the
defendants in a speedy trial. Any additional time arising as a result of the granting of this
motion, that is, the time between today’s date and September 3, 2019, shall be deemed
excludable time in any computation of time under the requirement of the Speedy Trial Act.
Failure to grant a continuance would deny counsel the reasonable time necessary for effective
preparation, taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) &
(B)(iv).


       Dated this 12th day of July 2019.


                                             BY THE COURT:

                                             s/Susan M. Bazis
                                             United States Magistrate Judge
